rev. 8/31/07
    DOCUMENTS UNDER SEAL
                           Case 4:19-mj-72087-MAG Document 6 Filed 01/08/20 Page 1 of 1
                                                                TOTAL TIME (m ins): 14 mins.
    M AGISTRATE JUDGE                           DEPUTY CLERK                              FTR
    M INUTE ORDER                               Ivy L. Garcia                              10:31-10:45
    MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
    DONNA M. RYU                               1/8/2020                                                     4-19-72087-MAG
                                                            APPEARANCES
   DEFENDANT                                    AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
    DANIEL LEE RIPPY                                      YES     P       Angela Hansen for Jerome Matthews APPT.
   U.S. ATTORNEY                                INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
                                                                                        SUBMITTED
    Leah Paisner for Thomas Stout
   PROBATION OFFICER             PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                                  Allen Lew                                APPT'D COUNSEL                 OF CJA FEES
                                            PROCEEDINGS SCHEDULED TO OCCUR
           INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS

                                                                                                                    +(/'PLQV
           I.D. COUNSEL                ARRAIGNMENT              BOND HEARING            INITIAL APPEAR              OTHER $'9,6(
                                                                                       REV PROB OR S/R         5(&+*213(7,7,21
                                                                                                               )2535(75(/9,2/
           DETENTION HRG               67$7865(               CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                       ID / REMOV HRG                                                               HEARING
                                       +(/'PLQV                                                                +(/'PLQ
                                                          INITIAL APPEARANCE
               ADVISED                ADVISED                   NAME AS CHARGED              TRUE NAME:
               OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                            ARRAIGNM ENT
          ARRAIGNED ON                  ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
          INFORMATION                   INDICTMENT                SUBSTANCE
                                                              RELEASE
          RELEASED            ISSUED                      AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
          ON O/R              APPEARANCE BOND             $                                                     SURRENDERED
                                                                                                                DATE:
    PROPERTY TO BE POSTED                            CORPORATE SECURITY                        REAL PROPERTY:
        CASH    $
  *297 6 35(7 6
     MOTION                PRETRIAL                 DETAINED          RELEASED        DETENTION HEARING                REMANDED
     FOR                   SERVICES                                                   AND FORMAL FINDINGS              TO CUSTODY
     DETENTION             REPORT                                                     W AIVED

    ORDER REMOVED TO                              SOUTHERN DIST. OF OHIO, COLUMBUS IN CUSTODY FORTHWITH
                                                                 PLEA
        CONSENT                      NOT GUILTY                 GUILTY                      GUILTY TO COUNTS:
        ENTERED
        PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT              OTHER:
        REPORT ORDERED                                          FILED
                                                            CONTINUANCE
    TO:                               ATTY APPT                BOND                      STATUS RE:                STATUS /
                                      HEARING                  HEARING                   CONSENT                   TRIAL SET

    AT:                               SUBMIT FINAN.              PRELIMINARY             CHANGE OF                 OTHER
                                      AFFIDAVIT                  HEARING OR              PLEA
                                                                 ARRAIGN-
    BEFORE HON.                       DETENTION                  MENT                    MOTIONS                   JUDGMENT &
                                      HEARING                                                                      SENTENCING

           TIME W AIVED               TIME EXCLUDABLE            IDENTITY /              PRETRIAL                  PROB/SUP REV.
                                      UNDER 18 § USC             REMOVAL                 CONFERENCE                HEARING
                                      3161                       HEARING
                                                      ADDITIONAL PROCEEDINGS
    Deft. admitted his identity and waived his I.D./Removal Hrg. in this district. Deft's request to reopen the issue of detention -
    request is DENIED. Court ordered that Deft's $50,000 unsecured Bond issued on 12/30/19 is exonerated, Deft. is ordered
    detained, remanded to the custody of the U.S. Marshal & shall be removed forthwith in custody to the Southern Dist. of Ohio.
   FF'05 V)LOHV3UHW6YFV                                                               DOCUMENT NUMBER:
